                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               )   Civil Action No. 16-00545-KD-N
                                                  )
APPROXIMATELY $299,873.70 seized                  )
from a Bank of America Account, ending            )
in the number 5538 held by an individual          )
identified as P.Q., et al.,                       )
                                                  )
       Defendants.                                )


                                               ORDER

       The United States filed five motions in limine (docs. 216, 217, 218, 219, and 220).

Claimants Qiang Xu, Shao Ling, and Yonghong Qiu filed a response to motions in limine # 1 and 3

(docs. 225, 226). Claimants Wei Hong, Ze Dai, Quinlong Zhai, Zhang Xindong, Hongtu Chen,

Linlin Guo, Jinmei Dong, and Jiandong Wang filed a response to motion in limine #1 (doc. 223).

Claimants Ze Dai, Linlin Guo, Xindong Zhang, and Jiandong Wang filed a response to motion in

limine # 2 (doc. 224) and Claimant Ling Shao adopted their response (doc. 227).

       Upon consideration, and for reasons more specifically set forth on the record, the Court

makes the following rulings on the United States’ motions in limine:

       1) The motion in limine to preclude hearsay statements of non-testifying co-
       conspirators (doc. 216) is denied at this time. The Court may revisit the issue of
       admissibility when the statements are offered at trial.


       2) The motion in limine to preclude comments regarding Claimants’ absence from
       trial, or in the alternative to allow rebuttal (doc. 217) is granted in part. The
       absent Claimants’ counsel are limited to comment that the Claimants were denied
       a visa and therefore could not attend the trial.
3) The motion in limine to exclude documents in Mandarin that are not
accompanied by a certified English translation (doc. 218) is granted.


4) The motion in limine to exclude testimony regarding Claimants’ reasons for
seeking immigration visas to the United States (doc. 219) is carried to trial.


5) The motion in limine to exclude testimony and evidence regarding Defendant
Funds forfeited by the United States (doc. 220) is moot. Claimants stated that
they did not intend to use this evidence at trial.



DONE and ORDERED this the 10th day of October 2019.



                                s/ Kristi K. DuBose
                                KRISTI K. DuBOSE
                                CHIEF UNITED STATES DISTRICT JUDGE




                                            2
